                              Case 2:17-cv-01522-JCM-CWH Document 56 Filed 07/15/19 Page 1 of 3



                          1    F. Christopher Austin (Nevada Bar No. 6559)
                               caustin@weidemiller.com
                          2    WEIDE & MILLER, LTD.
                               10655 Park Run Drive, Suite 100
                          3    Las Vegas, NV 89144
                               Telephone: (702) 382-4804
                          4    Facsimile: (702) 382-4805

                          5    Attorney for Plaintiff Bond Manufacturing Co., Inc.

                          6
                                                               UNITED STATES DISTRICT COURT
                          7
                                                                        DISTRICT OF NEVADA
                          8

                          9        BOND MANUFACTURING CO., INC., a                      Case No.: 2:17-cv-01522-JCM-CWH
                                   California corporation,
                         10                                                             STIPULATION TO EXTEND TIME SET IN
                                                           Plaintiff,                   2nd AMENDED SCHEDULING ORDER
                         11                                                             REGARDING PRODUCTION OF PATENT
                                         v.                                             INFRINGEMENT CLAIMS AND NON-
                         12                                                             INFRINGEMENT, INVALIDITY, AND
                                   ASHLEY FURNITURE INDUSTRIES,                         UNNFORCEABILITY CONTENTIONS
                         13        INC., a Wisconsin corporation;,
                                                                                        (First Request)1
                         14                                Defendant.

                         15

                         16

                         17            Pursuant to Fed. R. Civ. P. 6(b)(1)(a) and Local Rules IA 6-1 and 6-2, Plaintiff Bond
                         18    Manufacturing Co., Inc. (“Bond”) and Defendant Ashley Furniture Industries, Inc. (“Ashley”)
                         19    hereby stipulate to a sixty (60) day extension of Bond’s deadline to serve initial disclosures related
                         20    to its patent infringement claims (presently set for February 19, 2019). This is the first request for
                         21    an extension to the Second Amended Scheduling Order (ECF 50) and is made to allow Ashley to
                         22    produce and Bond to review supplemental documentation identified during the deposition of
                         23    Ashley’s Controller. Bond did not serve its patent infringement disclosures by the June 14, 2019
                         24    because it believed it could not serve them until Ashley produced the supplemental information.
                         25

                         26

                         27
                               1
                                This is the fourth stipulation regarding extending such disclosures generally, but only the first under the Second
                         28    Amended Scheduling Order. (See ECF 43).
 W EIDE & MILLER, LTD.
 10655 PARK RUN DRIVE          FCA-W-0866
        SUITE 100                                                                      1
LAS VEGAS, NEVADA 89144
     (702) 382-4804
                              Case 2:17-cv-01522-JCM-CWH Document 56 Filed 07/15/19 Page 2 of 3



                          1    Ashley has not suffered any prejudice by the delay and the parties seek to extend that disclosure

                          2    deadline (among others) herein.

                          3           Ashley’s production of such additional documentation has been delayed by the withdrawal

                          4    of Ashley’s primary counsel in this matter (ECF 55) and the necessity to have subsequent counsel,

                          5    who did not attend the deposition of Ashley’s controller, review a complex and lengthy deposition

                          6    record, that was further complicated by the liberal use of recorded computer records, many of

                          7    which are subject to the protective order entered in this case. Ashley’s new counsel sought

                          8    clarification from Bond’s counsel but counsel was largely unavailable during this time. Now that

                          9    the parties have conferred and Bond has clarified what information it requires, the parties
                         10    anticipate that Ashley will produce the records at issue by July 22, 2019, afterwhich Bond’s expert

                         11    will assess them. Thereafter, the parties expect to assess possible settlement options before

                         12    proceeding with the cumbersome and costly process of preparing initial patent disclosures and

                         13    contentions. Pursuant to the Second Amended Scheduling Order (ECF 50), the parties will

                         14    contact the new magistrate judge after August 5, 2019 to facilitate the settlement conference.

                         15    ///

                         16    ///

                         17    ///

                         18    ///
                         19    ///

                         20    ///

                         21    ///

                         22    ///

                         23    ///

                         24    ///

                         25    ///

                         26    ///

                         27    ///

                         28    ///
 W EIDE & MILLER, LTD.
 10655 PARK RUN DRIVE          FCA-W-0866
        SUITE 100                                                              2
LAS VEGAS, NEVADA 89144
     (702) 382-4804
                              Case 2:17-cv-01522-JCM-CWH Document 56 Filed 07/15/19 Page 3 of 3



                          1           Accordingly, Bond and Ashley stipulate to amend the Second Scheduling Order (ECF 50)

                          2    to provide that Bond has until Friday, August 23, 2019 to produce initial disclosures related to

                          3    its patent infringement claims, that Ashley has until Monday, September 23, 2019, to produce

                          4    initial disclosures of non-infringement, invalidity, and unenforceability contentions, and that

                          5    Bond has until Wednesday, October 23, 2019, to produce responses to non-infringement and

                          6    unenforceability contentions.

                          7

                          8    DATED: July 15, 2019.

                          9
                                /s/ F. Christopher Austin                          /s/ Rory T. Kay__
                         10     F. Christopher Austin (NV Bar #6559)               Rory T. Kay (NV Bar #12416)
                                caustin@weidemiller.com                            2300 W. Sahara Ave., Suite 1200
                         11     WEIDE & MILLER, LTD.                               Las Vegas, NV 89102
                                10655 Park Run Drive, Suite 100
                         12     Las Vegas, NV 89144
                                                                           Attorney for Defendant Ashley Furniture
                         13     Attorneys for Plaintiff Bond Manufacturing Industries, Inc
                                Co., Inc.
                         14

                         15

                         16                                                ORDER

                         17    IT IS SO ORDERED                                    Jul 23, 2019

                         18    Dated this     day of                , 20   .

                         19

                         20                                                DISTRICT COURT JUDGE

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
 W EIDE & MILLER, LTD.
 10655 PARK RUN DRIVE          FCA-W-0866
        SUITE 100                                                              3
LAS VEGAS, NEVADA 89144
     (702) 382-4804
